      CASE 0:19-cv-03136-PJS-TNL Document 17 Filed 06/22/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 Lance Bruette,                                              Civil No. 19-cv-3136 (PJS/TNL)

                       Petitioner,

 v.
                                                                   ORDER
 Warden, FCI-Sandstone,

                       Respondent.



       Based upon the Report and Recommendation by United States Magistrate Judge Tony N.

Leung dated May 26, 2020 (ECF No. 16), along with all the files and records, and no objections

to said Recommendation having been filed, IT IS HEREBY ORDERED that:

       1. The Petition for a Writ of Habeas Corpus Pursuant to 28 U.S.C. § 2241 (ECF No. 1)

           is DENIED.

       2. This matter is DISMISSED WITH PREJUDICE.

       LET JUDGMENT BE ENTERED ACCORDINGLY.


Date: 6/22/20                                      s/Patrick J. Schiltz
                                                   The Honorable Patrick J. Schiltz
                                                   United States District Court Judge
                                                   for the District of Minnesota
